113 Mich. App. 572 (1982)
317 N.W.2d 344
BECKER
v.
WOLVERINE INSURANCE COMPANY
Docket No. 54899.
Michigan Court of Appeals.
Decided February 19, 1982.
James A. Brescoll, P.C. (by Roy F. Moore), for plaintiff.
Hibbs & Lewis, P.C. (by Terry S. Welch), for Wolverine Insurance Company.
Eggenberger, Eggenberger, McKinney & Weber, P.C., for State Farm Automobile Insurance Company.
Before: CYNAR, P.J., and V.J. BRENNAN and H.E. DEMING,[*] JJ.
PER CURIAM.
Plaintiff claimed to have been injured while driving a front-end loader owned by his employer when the vehicle struck a hidden object under an accumulation of snow. Plaintiff filed suit for no-fault insurance benefits from defendant Wolverine on the basis that Wolverine insured his employer's fleet of vehicles. Plaintiff's claim against defendant State Farm was based on the fact that State Farm was plaintiff's personal no-fault insurance carrier. Both defendants moved for summary judgment pursuant to GCR 1963, 117.2(1). On May 15, 1980, the trial court granted summary judgment for State Farm and, on October 7, 1980, the court granted summary judgment in favor of Wolverine. From these judgments, plaintiff appeals.
The trial judge properly granted summary judgment in favor of Wolverine, the no-fault carrier of plaintiff's employer. The front-end loader was not covered by the employer's policy since it was neither specifically listed on the policy nor covered under the automatic fleet endorsement for subsequent purchases since it was purchased prior to the policy term.
*574 The trial court erred, however, in granting summary judgment to State Farm, plaintiff's personal no-fault carrier. MCL 500.3114(4); MSA 24.13114(4) allows a person injured while operating another's motor vehicle to recover from his own personal no-fault carrier when the owner of the vehicle is not insured. Mathis v Interstate Motor Freight System, 408 Mich. 164; 289 NW2d 708 (1980), does not preclude an employee from recovering from his own no-fault carrier when he is injured in his employer's vehicle and that vehicle is not insured.
The summary judgment in favor of defendant Wolverine is affirmed. The summary judgment in favor of defendant State Farm is reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.